Case: 19-40589      Document: 00515663838         Page: 1    Date Filed: 12/07/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 7, 2020
                                  No. 19-40589                           Lyle W. Cayce
                               Conference Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Amelia Leann Byram,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:14-CR-129-3


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Amelia Leann Byram has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Byram has filed a response. We have reviewed counsel’s brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40589     Document: 00515663838          Page: 2   Date Filed: 12/07/2020




                                   No. 19-40589


   and the relevant portions of the record reflected therein, as well as Byram’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                        2